UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1447



ELIZABETH A. REEVES,

                                              Plaintiff - Appellant,


          versus


ST. MARY'S COUNTY COMMISSIONERS; BOARD OF
APPEALS FOR ST. MARY'S COUNTY, MARYLAND;
DEPARTMENT OF PLANNING AND ZONING FOR ST.
MARY'S COUNTY, MARYLAND; HEALTH DEPARTMENT;
DEPARTMENT OF ENVIRONMENTAL HEALTH; SUSAN
MCNEAL; HOWARD THOMPSON; SPENCER SCRIBER;
TERRY MILLER; MARGARET ABRAHAM; LAWRENCE E.
ROWLAND; JON B. GRIMM; DANIEL H. RALEY; SHELBY
P. GUAZZO; J. THOMAS MATTINGLY, JR.; JOSEPH
ANDERSON; JULIE RANDALL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-2449-8)


Submitted:   April 29, 2005                   Decided:   May 12, 2005


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth A. Reeves, Appellant Pro Se. Daniel Karp, ALLEN,
KARPINSKI, BRYANT & KARP, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Elizabeth A. Reeves appeals the district court’s order

denying relief on her civil action.     We have reviewed the record

and find that the district court properly dismissed the action as

barred by res judicata.   See Meekins v. United Transp. Union, 946

F.2d 1054, 1057-58 (4th Cir. 1991). Accordingly, we affirm for the

reasons stated by the district court.     See Reeves v. St. Mary’s

County Comm’rs, 268 F. Supp. 2d 576 (D. Md. 2003).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -